Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
Applicant argues (pg. 11, paragraphs 2-4) that “since the biasing member 70 or the elastic material 74 cannot actively adjust the extension degree of the blade 42 alone”, i.e. arguing against the teachings of Zwerner. Examiner has carefully considered but has not found to be persuasive. 
Claim 1 currently recites “the scraper is provided to the scraper through a slider configured to be swingable or movable by a pneumatic driver so as to control a telescopic degree of the scraper”. Zwerner teaches that the elastic material (74), which may be a pneumatic device, acts with a force F to yieldably maintain the blades in the extended position (Col. 4, lines 20-24), and that the elastic material 74, in the form of a pneumatic device, acts on the head of the blade in order to return the blade to the fully extended position (Col. 4, line 35-40). The elastic material in the form of the pneumatic device still acts to extend the blades, including when in use, defined by the force F; the ability of the blade to conform to a surface is the telescoping action. The pneumatic device will permit yield accordingly which would mitigate unwanted damage, but the yield will be based on the force F, wherein a pneumatic device has a determined force F. Thus, the pneumatic driver still serves to move the scraper so as to control a telescopic degree, i.e. the claim recitations of currently amended claim 1. Examiner 
	The amendments to claim 1 have also rendered the previous 112 rejections moot, withdrawn herein. Examiner has also added Reference Drawing 1 to the rejection of amended claim 1 in order to elucidate the positions of elements in the combination of Zwerner into Ijima. 
Claim Rejections - 35 USC § 112
Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 13 recite identical subject matter which was previously within canceled claims; the subject matter of these now canceled claims, i.e. canceled claims 2-4, is now incorporated within independent claim 1. Thus, claims 12 and 13 now currently recite redundant subject matter. As claims 12 and 13 are considered dependent from claim 1, it is unclear if Applicant mistakenly left claims 12 and 13 unamended or if these claims seek to impart additional structure. For examining purposes, Examiner is interpreting the claims to be mistakenly unamended. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ijima (US 200500997727) in view of Zwerner (US 9630215).
Regarding claim 1, Ijima teaches a support table (12) configured for fixing a workpiece (1a) to be ground thereon (see Figure 17; see also [0142]) and
a sliding assembly (see Figure 17) slidably provided on the support table (see column supports 14 provided with X directional moving mechanism 15 and Y directional moving mechanism 20) and comprising a cleaning tool (see cutter 26 and [0146]), the cleaning tool comprising a scraper (see cutter 26) configured to face the support table and a scraper holder (cutter holding means 25) to which the scraper is provided; wherein 
the scraper is movably provided to the scraper holder (wherein a vibration frequency motion is applied in order to supply the cutter 26 with the ability to smoothly finish a surface, see [0154], i.e. the vibration provides a movement between the cutter 26 and cuter holding means 25).
 wherein the scraper is provided to the scraper holder through a slider configured to be swingable or movable by a pneumatic driver so as to control a telescopic degree of the scraper. 
However, from the same or similar field of endeavor of material removing systems, Zwerner (US 9630215) teaches wherein the scraper is provided to the scraper holder through a slider configured to be movable by a pneumatic driver so as to control a telescopic degree of the scraper (wherein material removal member 42 is disposed within a housing, wherein the material removal member slides within the housing during a material removal process; the biasing member 70 acts to extend or retract the removal member 42, wherein the biasing member may comprise a pneumatic device; see Col. 4, lines 4-16, Col. 3, lines 5-21 and 53-66).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zwerner into the invention of Ijima. Ijima provides multiple degrees of movement in the X, Y, and Z directions of the cutter (26), however the cutter (26) does not individually provide movement relative to the cutter holder (25). By implementing the teachings of Zwerner, the cutter (26) of Ijima may continuously and dynamically adjust to changes in the surface contour from which the material is being removed (Col. 1, lines 20-22). This modification would be recognized as applying a known technique, i.e. a sliding mechanism for biasing a material removal member, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Examiner has provided Reference Drawing 1 in order to elucidate that the combination of Ijima in view of Zwerner teaches the final limitation of claim 1, wherein the scraper holder has, at a bottom thereof, a receiving groove extended downwardly obliquely (wherein the scraper of Ijima, incorporated into the housing with a pneumatic biasing member as taught by Zwerner, is received in a slot obliquely; and the scraper is provided within the receiving groove through the slider such that a blade of the scraper extends out of the receiving groove and moves away from the receiving groove (wherein the biasing member 70 of Zwerner, in the form of a pneumatic driver as implemented above, acts to extend the cutter outwardly, see Col. 4, lines 4-16; wherein the cutter 26 of Ijima has a sharpened tip, i.e. a blade; please refer to Reference Drawing 1 regarding the orientation of how Zwerner is combined into the invention of Ijima). 

    PNG
    media_image1.png
    550
    544
    media_image1.png
    Greyscale

Reference Drawing 1
	Regarding claim 5, the combination of Ijima in view of Zwerner teaches the claimed invention as applied above, and wherein the support table (12) has a support surface (13) for supporting the workpiece to be ground thereon (wherein table 13 provides a surface for the workpiece), and the scraper is inclined relative to a direction perpendicular to the support surface (please refer to Figure 17 regarding the inclination of the cutter 26).
Regarding claim 10, the combination of Ijima in view of Zwerner teaches the claimed invention as applied above, and wherein a length direction of a blade of the scraper is perpendicular to a sliding direction of the sliding assembly (wherein the arrow pointing to the right is considered to be the sliding direction, i.e. the X direction; wherein the cutter 26 has a length along the z direction, please refer to paragraph [0150] disclosing the width of cutter 26; see also [0152] disclosing that the polishing can be done on an area corresponding to the produce of a length of 1 stroke, i.e. in the X direction, and the width of the cutter, i.e. the Z direction).
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ijima (US 200500997727) in view of Zwerner (US 9630215), as applied to claim 5 above, and in further view of Akimoto (US 5667624).
Regarding claim 6, the combination of Ijima in view of Zwerner teaches the claimed invention as applied above. Ijima illustrates in Figure 17 that the cutter (26) is disposed at angle relative to the Z axis, but is silent regarding the angular disposition of the tool in measured degrees, as well as an adjustability function of the cutter. Specifically, Ijima does not explicitly teach wherein the scraper has an inclination angle which is adjustable from about 5 degrees to about 30 degrees, relative to the direction perpendicular to the support surface.
However, from the same or similar field of endeavor, Akimoto (US 5667624) teaches wherein the scraper has an inclination angle which is adjustable, relative to the direction perpendicular to the support surface (please refer to the direction92 in Figure 7; wherein element 78 is rotated in the direction 92, see Col. 8, lines 33-35 and Col. 7, lines 23-27).

Regarding the claimed range of adjustability from about 5 degrees to about 30 degrees, Akimoto discloses that rotary shaft (86) is provided with a turning moment by a pneumatic actuator. This turning moment, i.e. the angle which the cutting tool adjusts to, is calculated based on a pressing force of the cutting tool (Akimoto: Col. 7, lines 25-39); Akimoto additionally provides an exemplary, approximate angle of 45 degrees. Therein exists a relationship between the turning moment of the cutter and the force which is used to press the surface of the workpiece. Therefore, the claimed range is recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the force applied by a tool is changed based on the degree at which the tool is disposed. Therefore, since the general conditions in the claim were disclosed in the prior art by Ijima in view of Akimoto, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the range of adjustability of the cutter (26) of Ijima in view of Akimoto from about 5 degrees to about 30 degrees. Furthermore, the range of about 5 degrees to about 30 degrees is recognized by the Examiner to be a 
Regarding claim 7, all of the limitations recited in claim 6 are rejected by Ijima in view of Zwerner and Akimoto. Modified Ijima further teaches wherein the sliding assembly (Figure 17) further comprises a movable main beam (moving body 18, see [0144]) and an electric driver (motor 17), the electric driver is connected to the main beam for driving the main beam to move above the support table (wherein moving body 18 is moved in the X direction due to the motor 17 above the table 13), and the cleaning tool is rotatably connected to the main beam for adjustment of the inclination angle of the scraper (wherein the adjustment of the inclination angle is taught by the teachings of Akimoto into the invention of Ijima as explained above; wherein Akimoto does disclose that the rotary shaft 86 is provided for turning by an actuator in Col. 7, lines 25-27).
Regarding claim 8, all of the limitations recited in claim 7 are rejected by Ijima in view of Zwerner and Akimoto. However, in the present embodiment of modified Ijima, modified Ijima does not explicitly teach that the main beam (18) is provided on guide rails on either side of the table (13). Specifically, modified Ijima does not explicitly teach wherein the support table further comprises guide rails provided at both sides of the support surface, respectively, and the main beam is slidable along the guide rails.
However in the embodiment of Figures 19A and 19B Ijima discloses that the base member (12), on which the table (13) is provided, has in its inner portion carrying mechanisms for movement of the support columns (14) along the horizontal axis (in this wherein the support table further comprises guide rails provided at both sides of the support surface, respectively, and the main beam (18 of Figure 17’s embodiment) is slidable along the guide rails. Paragraph [0165] teaches that the table (13) is within the moving region between the support columns (14), i.e. the support columns (14) move along guide rails within the base member (12). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of a different embodiment into the present embodiment of Ijima in view of Akimoto. Ijima teaches that there are mechanisms for movement along all three axes, i.e. the X, Y, and Z-axes. These mechanisms take place in a remote manner; the body (24) moves in the horizontal Z-direction, the body (23) moves in the vertical direction to adjust a height, and body (18) moves in the axis along the guide (19). The support columns (14) are not provided with movement along guides, whereby the body (23) provides the movement instead. However, a person having ordinary skill in the art before the effective filing date of the claimed invention would have found substituting or adding movement of the support columns (14) along guides within base (12), as disclosed by Ijima in a different embodiment, as obvious. 
This modification would be recognized as applying a known technique, i.e. movement via guides on the base member (12), to improve a similar embodiment of the device in the same way and would yield predictable results with a reasonable expectation of success. 
Claims 9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ijima (US 200500997727) in view of Zwerner (US 9630215), as applied to claim 1 above, and in further view of Daisuke (WO 2016001944).
Regarding claim 9, the combination of Ijima in view of Zwerner teaches the claimed invention as applied to claim 1 above. However, modified Ijima does not explicitly teach wherein the scraper holder is provided with a plurality of spray jets formed in the scraper holder.
However, from the same or similar field of endeavor, Daisuke teaches wherein the scraper holder is provided with a plurality of spray jets formed in the scraper holder (please refer to wiping means 214 as well as page 9, paragraph 4; wherein nozzles 211 are provided to eject the steam and water, see page 12, paragraph 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Daisuke to include nozzles into the invention of modified Ijima. One would be motivated to do so because the water configuration allows for easy and quick removal of debris from a surface without imposing too much of a load (Page 9, paragraphs 1 and 2). 
Regarding claim 11, Ijima as modified in the combination of claim 1 teaches a clean equipment for a liquid crystal panel (see Col. 5, lines 49-58), the clean equipment comprising:
the scraping assembly of claim 1 (please refer to claim 1 rejection);
a pneumatic driver connected to the support table, for adsorbing the workpiece to be ground onto the support table (wherein [0142] disclosing that the 
However, Ijima does not explicitly teach a water supplier including a heater for heating deionized water. However, from the same or similar field of endeavor, Daisuke teaches a cleaning device provided with both a wiping member and an injection device (210), wherein the injection device is provided for injecting high-temperature steam and high pressure water onto the surface of the panel (see page 8, paragraph 5), i.e. a water supplier including a heater for heating deionized water. Examiner recognizes that the ‘deionized water’ is not considered a part of the apparatus, i.e. the apparatus is not limited to deionized water specifically. The deionized water is the intended cleaning fluid solution, wherein Examiner points out that Daisuke teaches using water and steam as a cleaning solution.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Daisuke to include a high temperature water into the invention of Ijima. One would be motivated to do so because the heated water configuration allows for easy and quick removal of debris from a surface without imposing too much of a load (Page 9, paragraphs 1 and 2). 
Regarding claim 12, all of the limitations recited in claim 11 are rejected by the teachings of Ijima in view of Zwerner and Daisuke. Modified Ijima further teaches the scraper is movably provided to the scraper holder through a slider configured to be swingable or movable by a pneumatic driver so as to control a telescopic degree of the scraper; and the pneumatic driver is connected to the slider, for driving swing or movement of the slide (see Zwerner: wherein material removal member 42 is disposed within a housing, wherein the material removal member slides within the housing during a material removal process; the biasing member 70 acts to extend or retract the removal member 42, wherein the biasing member may comprise a pneumatic device; see Col. 4, lines 4-16, Col. 3, lines 5-21 and 53-66; please also see Reference Drawing 1).
Regarding claim 13, all of the limitations recited in claim 12 are rejected by the teachings of Ijima in view of Zwerner and Daisuke. Modified Ijima further teaches wherein the scraper holder has, at a bottom thereof, a receiving groove extended downwardly obliquely ((wherein Figure 17 of Ijima teaches that the cutter is disposed at an oblique angle; wherein the combination of Zwerner into Ijima teaches that the cutter 26 is received within a housing, i.e. the cuter holder 25 of Ijima, and acts within a slot; please refer to Reference Drawing 1); and the scraper is provided within the receiving groove through the slider such that a blade of the scraper is able to extend out of the receiving groove and move away from the receiving groove (wherein the combination of Zwerner into the invention of Ijima teaches this; wherein the biasing member 70, in the form of a pneumatic driver as implemented above, acts to extend the cutter outwardly, see Col. 4, lines 4-16; wherein the cutter 26 of Ijima has a sharpened tip, i.e. a blade). 
Regarding claim 14, all of the limitations recited in claim 11 are rejected by the teachings of Ijima in view of Zwerner and Daisuke. Ijima as currently modified with Daisuke discloses the ability to use a high temperature water or steam for cleaning, however Ijima as currently combined does not explicitly teach the structures for wherein the scraper holder is provided with a plurality of spray jets formed in the scraper holder, and the supplier is communicated to the spray jets for supplying the spray jets with the deionized water. 
However, Daisuke discloses wherein the scraper holder is provided with a plurality of spray jets formed in the scraper holder, and the supplier is communicated to the spray jets for supplying the spray jets with the deionized water (please refer to wiping means 214 as well as page 9, paragraph 4; wherein nozzles 211 are provided to eject the steam and water, see page 12, paragraph 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further implement the teachings of Daisuke to include nozzles into the invention of Ijima. One would be motivated to do so because the water configuration allows for easy and quick removal of debris from a surface without imposing too much of a load (Page 9, paragraphs 1 and 2). 
Regarding claim 15, all of the limitations recited in claim 11 are rejected by the teachings of Ijima in view of Zwerner and Daisuke. Modified Ijima further teaches  wherein the support table (12) has a support surface (13) for supporting the workpiece to be ground thereon (wherein table 13 provides a surface for the workpiece), and the scraper is inclined relative to a direction perpendicular to the support surface (please refer to Figure 17 regarding the inclination of the cutter 26).
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ijima (US 200500997727) in view of Zwerner (US 9630215) and Daisuke (WO . 
Regarding claim 16, all of the limitations recited in claim 15 are rejected by the teachings of Ijima in view of Zwerner and Daisuke. Ijima illustrates in Figure 17 that the cuter (26) is disposed at angle relative to the Z axis, but is silent regarding the angular disposition of the tool in measured degrees, as well as an adjustability function of the cutter. Specifically, Ijima does not explicitly teach wherein the scraper has an inclination angle which is adjustable from about 5 degrees to about 30 degrees, relative to the direction perpendicular to the support surface. 
However, from the same or similar field of endeavor, Akimoto (US 5667624) teaches wherein the scraper has an inclination angle which is adjustable, relative to the direction perpendicular to the support surface (please refer to the direction92 in Figure 7; wherein element 78 is rotated in the direction 92, see Col. 8, lines 33-35 and Col. 7, lines 23-27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Akimoto into the invention of Ijima in view of Zwerner and Daisuke. One would be motivated to do so in order to allow the cutter of Ijima to have a rotating function which adjusts the cutter to contact the surface of a workpiece to create a force vector in the Y-direction, thereby contributing to uniformity of the cleaning (Col. 7, lines 28-44). Furthermore, Akimoto elucidates the details of the angled cutting surface which Ijima does not explicitly disclose. 
from about 5 degrees to about 30 degrees, Akimoto discloses that rotary shaft (86) is provided with a turning moment by a pneumatic actuator. This turning moment, i.e. the angle which the cutting tool adjusts to, is calculated based on a pressing force of the cutting tool (Akimoto: Col. 7, lines 25-39); Akimoto additionally provides an exemplary, approximate angle of 45 degrees. Therein exists a relationship between the turning moment of the cutter and the force which is used to press the surface of the workpiece. Therefore, the claimed range is recognized as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the force applied by a tool is changed based on the degree at which the tool is disposed. Therefore, since the general conditions in the claim were disclosed in the prior art by Ijima in view of Akimoto, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the range of adjustability of the cutter (26) of Ijima in view of Akimoto from about 5 degrees to about 30 degrees. Furthermore, the range of about 5 degrees to about 30 degrees is recognized by the Examiner to be a very broad range, and a range which one having ordinary skill in the art would have found obvious before the effective filing date of the claimed invention. 
Regarding claim 17, all of the limitations recited in claim 15 are rejected by Ijima in view of Zwerner and Daisuke. Modified Ijima further teaches wherein the sliding assembly (Figure 17) further comprises a movable main beam (moving body 18, see [0144]) and an electric driver (motor 17), the electric driver is connected to the main beam for driving the main beam to move above the support table (wherein moving body 18 is moved in the X direction due to the motor 17 above the table 13). 
However, modified Ijima does not explicitly teach the cleaning tool is rotatably connected to the main beam for adjustment of the inclination angle of the scraper. 
However, from the same or similar field of endeavor, Akimoto teaches the cleaning tool is rotatably connected to the main beam for adjustment of the inclination angle of the scraper (wherein the adjustment of the inclination angle is taught by the teachings of Akimoto into the invention of Ijima as explained above; wherein Akimoto does disclose that the rotary shaft 86 is provided for turning by an actuator in Col. 7, lines 25-27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Akimoto into the invention of modified Ijima. One would be motivated to do so in order to allow the cutter of Ijima to have a rotating function which adjusts the cutter to contact the surface of a workpiece to create a force vector in the Y-direction, thereby contributing to uniformity of the cleaning (Col. 7, lines 28-44). Furthermore, Akimoto elucidates the details of the angled cutting surface which Ijima does not explicitly disclose. 
Regarding claim 18, all of the limitations recited in claim 17 are rejected by Ijima in view of Zwerner, Daisuke, and Akimoto. However, in the present embodiment of modified Ijima, modified Ijima does not explicitly teach that the main beam (18) is provided on guide rails on either side of the table (13). Specifically, modified Ijima does not explicitly teach wherein the support table further comprises guide rails provided at both sides of the support surface, respectively, and the main beam is slidable along the guide rails.
However in the embodiment of Figures 19A and 19B Ijima discloses that the base member (12), on which the table (13) is provided, has in its inner portion carrying mechanisms for movement of the support columns (14) along the horizontal axis (in this embodiment, the X-axis), i.e. wherein the support table further comprises guide rails provided at both sides of the support surface, respectively, and the main beam (18 of Figure 17’s embodiment) is slidable along the guide rails. Paragraph [0165] teaches that the table (13) is within the moving region between the support columns (14), i.e. the support columns (14) move along guide rails within the base member (12). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of a different embodiment into the present embodiment of modified Ijima. Ijima teaches that there are mechanisms for movement along all three axes, i.e. the X, Y, and Z-axes. These mechanisms take place in a remote manner; the body (24) moves in the horizontal Z-direction, the body (23) moves in the vertical direction to adjust a height, and body (18) moves in the axis along the guide (19). The support columns (14) are not provided with movement along guides, whereby the body (23) provides the movement instead. However, a person having ordinary skill in the art before the effective filing date of the claimed invention would have found substituting or adding movement of the support columns (14) along guides within base (12), as disclosed by Ijima in a different embodiment, as obvious. 
. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723